Citation Nr: 0517097	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  03-34 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a neck disability.  

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from January 1959 to March 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The veteran testified before the 
undersigned at a hearing held at the RO in February 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his current neck disability and 
current low back disability are related to the trauma he 
suffered in an automobile accident in service in 1960.  The 
claims file includes investigation reports concerning the 
accident, which occurred in October 1960.  In statements made 
in conjunction with the investigation, fellow occupants 
stated that the veteran was driving and hit loose gravel on a 
curve.  The car rolled over three times, once on the road 
surface and twice in an adjacent field.  The veteran was 
ejected from the car and was found lying face down and 
unconscious on the right bumper of the car.  

Service medical records show that the veteran suffered a head 
injury with ear bleeding and nose bleeding.  He was seen at 
the U.S. Army Hospital in Wurzburg, Germany, and given 
emergency treatment and the following day he was evacuated to 
the U.S. Army Hospital at Landstuhl, Germany, after having a 
diagnosis of basilar skull fracture, compound.  On physical 
examination upon his arrival at Landstuhl the veteran was 
amnesic for the accident and was approximately 50 percent 
oriented to his environment.  On physical examination, the 
veteran's neck was painful on flexion, and his right ear was 
filled with moist blood.  The veteran was transferred to 
Letterman General Hospital in late November 1960 at which 
time the diagnoses were compound fracture of the right 
basilar skull, encephalopathy, simple fracture of the right 
parietal bone, and paralysis of the 7th right facial 
peripheral nerve.  At final hospital discharge in January 
1961, the basilar skull fracture and encephalopathy were 
reportedly healed, and the diagnoses of parietal bone 
fracture, 7th facial nerve paralysis were continued with the 
addition of conductive deafness of the right ear secondary to 
trauma.  

In conjunction with his neck and low back service connection 
claims, the veteran underwent a VA fee-basis examination in 
May 2002.  The physician said that based on information 
provided by the veteran and the review of medical records, 
"with no history of the injury to the neck and back in the 
service-connected injury in 1960," it was his opinion that 
the cause of the claimed condition of the neck and low back 
was not related to the 1960 motor vehicle accident.  The 
physician outlined in detail the specific records he 
reviewed.  He listed post-service medical records dated from 
1975 to 2000 showing the veteran at times gave a history of 
back pain for 8 to 10 years prior to 1976.  Those records 
also show that the veteran underwent his back surgeries in 
1975 and 1976, that he had a work injury in 1998 and that he 
underwent neck and back surgeries in 1999.  As to service 
medical records, the physician referred to a what he said was 
a report signed by a medical corps captain dated October 3, 
1960, and which he said indicated encephalopathy due to 
trauma; fracture of right basilar skull and paralysis of 
right facial nerves.  The Board notes that the report to 
which the fee-basis physician referred indicated hospital 
admission on October 3, 1960, and was dated in November 1960 
and in addition to the diagnoses cited by the fee-basis 
physician the report also noted that on physical examination 
the veteran's neck was painful on flexion.  

In addition to the foregoing, the file includes an October 
2003 medical opinion from a VA physician who reviewed the 
record and stated that it was his medical opinion that it is 
less likely than not that the veteran's back and cervical 
conditions are related to the motor vehicle accident of 1960.  
The physician stated that the rationale for his opinion 
included the fact that the veteran had not provided medical 
evidence that showed relative and immediate continued of 
medical care for the claimed conditions following discharge 
from active duty and further that there was medical evidence 
of intervening work-related injuries.  

Subsequent to the receipt of the October 2003 VA medical 
opinion, the veteran submitted statements from his mother, 
brothers, and ex-wife who report that the veteran sought 
medical treatment for his back and neck in the years 
immediately following service.  In particular, the veteran's 
ex-wife stated that she was married to the veteran from 1962 
to 1975 and that during that period he experienced severe 
back pains and went to orthopedic surgeons, neurologists, 
chiropractors and acupuncturists.  The veteran's mother 
stated that after the automobile accident in service she kept 
taking the veteran to their doctor and chiropractor as the 
veteran had great pain in the low back and neck area.  

In addition to the foregoing, the record includes a November 
2003 statement from a private orthopedic surgeon, Ian D. 
Brodie, M.D., who stated that he discussed the veteran's in-
service injury with the veteran.  He noted that the veteran 
had been in a rollover accident with no seatbelts and was 
thrown into the street.  Dr. Brodie stated that with such a 
severe accident causing a facture of the base of the skull, 
which only occurs with major blunt trauma, the veteran, with 
medical certainty, would have injured his neck and back at 
the same time, initiating accelerating changes of wear and 
tear and degeneration that ultimately required surgery to his 
neck and low back as a direct result of his rollover 
automobile accident in 1960 while in the military.  

In view of the conflicting medical opinions, each based on 
different sets of evidence, it is the opinion of the Board 
that an additional medical opinion should be obtained.  Prior 
to that, additional action should be taken to attempt to 
obtain evidence documenting the medical care the veteran and 
his family report that he received in the years immediately 
after service.  In this regard, the veteran should be 
requested to make additional queries to his mother and ex-
wife as to the identity of health care providers from which 
he received treatment from 1962 to 1975.  In addition, the 
Board notes that in a discharge summary from the UCLA 
Hospital concerning hospitalization from November 1976 to 
December 1976 for a back surgery, it indicated that the 
veteran may have received treatment from a Dr. Sawyer as 
early as 1973.  While the record includes February 1975 and 
August 1976 letters from Theodore L. Sawyer, M.D., received 
with records from St. Joseph Hospital, there is no indication 
that action has been taken to obtain clinical records from 
him.  This should be done.  Further, the Board observes that 
Dr. Sawyer's letters were addressed to Joseph Cummings, M.D., 
and that he sent a copy of the February 1975 letter to 
Richard E. Brauer, M.D., who may also have been concerned 
with the veteran's care.  In this regard, the Board notes 
that Dr. Brauer was also sent a copy of a UCLA Hospital 
discharge summary pertaining to hospitalization of the 
veteran in November 1981.  Action should also be take to 
obtain records from Dr. Cummings and Dr. Brauer.  

In addition, the Board notes that the veteran has reported 
that he receives Social Security disability benefits.  As any 
Social Security Administration decision regarding disability 
benefits and the medical evidence upon which such decision 
was based is arguably relevant to the veteran's claims, 
action should be taken to obtain those records.  In this 
regard, the Board observes that VA's duty to assist 
specifically includes requesting information from other 
Federal departments or agencies.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004); see also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC should contact the veteran 
and request that he make additional 
inquiry to his mother as to the names and 
addresses of the family doctor and family 
chiropractor she has indicated provided 
treatment to him for back and neck 
complaints following service.  He should 
also be requested to make additional 
inquiry to his ex-wife as to the names 
and addresses of the physicians, 
chiropractors and acupuncturists from 
which he received treatment for back pain 
between 1962 and 1975.  With 
authorization from the veteran, the AMC 
should attempt to obtain and associate 
with the claims file records from any 
health care provider identified.  

In addition, and with authorization from 
the veteran, the AMC should attempt to 
obtain and associate with the claims file 
any clinical records dated from 1962 to 
1975 from:  (1) Theodore L. Sawyer, M.D., 
whose address as of 1976 was 1201 West La 
Venta, Suite 603, Orange, California 
92668; (2) Joseph Cummings, M.D., whose 
address was 1201 West La Venta, Suite 
503, Orange, California 92668; and (3) 
Richard E. Brauer, M.D., whose address 
the AMC should attempt to obtain from the 
veteran or other sources.  

In any event, the AMC should obtain and 
associate with the claims file VA medical 
records pertaining to treatment of the 
veteran at the VA Medical Center in Loma 
Linda, California, dated from May 2005 to 
the present.  

The AMC should explicitly request that 
the veteran submit any evidence in his 
possession that pertains to his claims 
for service connection for neck 
disability and low back disability.  

2.  The AMC should contact the Social 
Security Administration and request that 
it provide any decision pertaining to a 
disability determination for the veteran 
along with the medical evidence 
considered in that determination and in 
any determination related to continuation 
of disability benefits. 

3.  Thereafter, the AMC should arrange 
for a VA orthopedic examination of the 
veteran to determine the nature and 
etiology of the veteran's current neck 
disability and his current low back 
disability.  All indicated studies should 
be performed.  The examiner should be 
requested to review the complete record, 
including the veteran's service medical 
records that mention pain on neck flexion 
following the October 1960 automobile 
accident in which the veteran was thrown 
from the car and suffered a basilar skull 
fracture.  After examination of the 
veteran and review of the record 
including the post-service surgeries in 
the 1970s, the work injury in July 1998, 
surgeries in 1999, and the October 2003 
medical opinion from Ian D. Brodie, M.D., 
the examiner should provide an opinion, 
with complete rationale, as to whether it 
is at least as likely as not that the 
veteran's current neck disability is 
related to the car accident in service or 
any other incident of service.  In 
addition, and again with complete 
rationale, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
low back disability is related to the car 
accident in service or any other incident 
of service.  The veteran's claims file 
must be made available to the examiner in 
connection with the examination and that 
it was available for review of pertinent 
documents and reviewed should be noted in 
the examination report.  

4.  Thereafter, the AMC should review the 
record and assure that all required 
development has been completed to the 
extent possible.  Then, the AMC should 
readjudicate entitlement to service 
connection for neck disability and 
entitlement to service connection for low 
back disability.  

5.  If the benefits sought on appeal are 
not granted, the AMC should issue a 
supplemental statement of the case that 
addresses the evidence added to the 
record since the March 2004 supplemental 
statement of the case.  The veteran and 
his representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




